Citation Nr: 0105899	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-19 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that decision 
the RO determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  The veteran perfected an appeal of that 
decision.


FINDINGS OF FACT

1.  In an October 1998 decision the Board denied entitlement 
to service connection for PTSD by finding that new and 
material evidence had not been submitted to reopen a 
previously denied claim.  The veteran was notified of that 
decision and did not appeal, and the October 1998 decision is 
final.

2.  The evidence submitted subsequent to the October 1998 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether a stressful event 
occurred during service, and it must be considered in order 
to fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

The October 1998 Board decision denying entitlement to 
service connection for PTSD is final, new and material 
evidence has been submitted, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1100 (2000).




(continued on next page)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
complaints or clinical findings pertaining to a psychiatric 
disorder, nor do the records indicate that he was injured in 
a mine explosion while stationed in Vietnam.  His service 
personnel records show that he was stationed in Vietnam from 
March to September 1966.  His military occupational 
specialties were in administration and mess duties and he was 
trained in personnel administration.  He participated in 
Operation "Iowa" in Chu Lai in April 1966, Operation 
"Montgomery" in Chu Lai in May 1966, and Operation 
"Colorado" in Tam Ky in August 1966.  The records also show 
that he participated in operations against the Communist Viet 
Cong Forces in the Republic of Vietnam from March 1966 to 
September 1966.  His personnel file does not indicate that he 
received any awards or decorations denoting participation in 
combat.

A discharge certificate received at the RO in August 1973 
indicates that the veteran did not receive any combat awards 
or decorations.  Another copy of the discharge certificate, 
which the RO received in July 1984, indicates that he 
received the Silver Star Medal, the Bronze Star Medal with 
"Combat-V" device, and the Purple Heart Medal with gold 
star.  In January 1992 the RO asked the National Personnel 
Records Center (NPRC) to verify whether the veteran had 
received the Silver Star, Bronze Star, and Purple Heart, and 
the NPRC responded that the service department records did 
not indicate that the veteran had been awarded those medals.  
The 1973 discharge certificate and the service department 
records show that he attained the rank of corporal; the 1984 
certificate shows that he attained the rank of sergeant.

The veteran initially claimed entitlement to service 
connection for PTSD in March 1990.  The RO provided him a VA 
psychiatric examination in May 1990, during which he reported 
having experienced cyclical and repetitive depression since 
returning from Vietnam.  He also reported that he had sought 
counseling in the late 1970s for suspected PTSD, but an 
evaluation did not result in a diagnosis of PTSD because he 
became happier rather than upset when hearing combat sounds.  
He gave no further history that the examiner related to the 
symptoms of PTSD.  The examiner referenced his VA treatment 
records, which showed that in April 1990 he was found to have 
a dysthymic disorder, for which Prozac was prescribed.  The 
examination resulted in a diagnosis of dysthymic disorder, 
and the examiner found that PTSD was not present at that 
time.

In conjunction with a VA medical examination in May 1990 the 
veteran reported that while stationed in Vietnam, sometime in 
1965, he was riding on a truck that struck a land mine.  He 
stated that the explosion threw him off the truck, causing 
injury to his left shoulder and low back.  The service 
medical records do not document any complaints or treatment 
for a back or shoulder injury.

In a September 1990 rating decision the RO denied entitlement 
to service connection for PTSD on the basis that the evidence 
did not show that the veteran had PTSD.  The veteran was 
notified of that decision in October 1990 and did not appeal, 
and the September 1990 decision became final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. § 19.192 (1990).

In a February 1991 statement the veteran reported having 
experienced intermittent but intense combat in multiple 
campaigns and numerous unit actions.  He did not describe his 
duties in the campaigns or actions.  He stated that he was 
exposed to enemy fire often, that he was wounded by a 
command-detonated mine, and that he was blown off a vehicle.  
He also stated that his division and battalion had incurred 
heavy losses, but he did not report the loss of anyone he 
knew.  He reported that he had been hospitalized for 14 days 
at a field hospital due to wounds and a viral infection.

The veteran underwent psychological testing in February 1991, 
including the Mississippi Scale for Combat-Related PTSD.  The 
psychologist stated that the veteran had obtained an overall 
score of 112, which he found to be consistent with a 
diagnosis of PTSD.  In the context of the testing the veteran 
reported experiencing flashbacks, heightened startle 
response, depression, emotional numbness, anhedonia, sleep 
disturbance, and alienation from family and friends, which 
the psychologist described as symptoms of combat-related 
PTSD.

A VA psychiatric examination was conducted in June 1991.  
With regard to in-service stressors, the examining 
psychiatrist relied on the information provided in the 
February 1991 statement.  The veteran also indicated that 
exposure to the enemy had caused him to become nervous.  He 
reported having problems sleeping, that he felt nervous and 
depressed all the time, and that he had an easy startle 
response.  He also reported receiving treatment for 
depression.  The psychiatrist found that the psychological 
testing revealed that the veteran was violent and that he had 
a histrionic personality disorder.  On mental status 
examination the veteran did not demonstrate any anxiety, 
depression, or emotional stress during the questioning.  He 
denied having nightmares, but occasionally dreamed about the 
war.  The examiner provided a diagnosis of PTSD with anxiety 
and mild depression and a histrionic personality disorder.  
He found that, as evidenced by the psychological testing, the 
veteran had an extensive characterological deficit.  The 
examiner also found that the psychological testing was not 
particularly characteristic of PTSD.  He stated, however, 
that the veteran "did suffer some emotional reaction, 
secondary to the stress of having been shot at and having 
been wounded in Vietnam."

The RO found that the June 1991 VA examination was not 
adequate for rating purposes, in that the psychiatrist had 
relied on the veteran's report of having served in combat, 
which was not supported by his service records.  The RO asked 
that an additional examination be provided, but the veteran 
apparently failed to appear for that examination.  In a 
September 1992 rating decision the RO again denied 
entitlement to service connection for PTSD.  The RO noted 
that the discharge certificate documenting the awards for 
combat had been altered, that the NPRC had determined that 
the veteran had not been awarded those medals, and that his 
service medical records did not show that he was treated for 
injuries resulting from a mine explosion or any other 
instance of combat.  The RO found that the veteran's claimed 
in-service stressors had not been confirmed and that the 
diagnosis of PTSD was not valid, according to VA criteria.  
The veteran was notified of the September 1992 decision in 
November 1992, and did not appeal.  The September 1992 
decision is, therefore, final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1992).

In February 1994 the veteran again claimed entitlement to 
service connection for PTSD.  In conjunction with that claim 
the RO obtained his VA treatment records, which show that he 
received treatment in October and November 1993 for alcohol 
dependence.  In December 1993 his therapist found that he had 
PTSD symptoms.  He also had a long history of drug and 
alcohol abuse.  In January 1994 he reported having served in 
Vietnam from 1965 to 1967 in the infantry, on tank security, 
and as a sniper.  He was admitted to the hospital for the 
treatment of PTSD in March 1994.  None of the VA treatment 
records include any descriptions of the claimed in-service 
stressors, nor do they document the clinical findings 
supporting the diagnosis of PTSD.

In an April 1994 statement the veteran reported that while in 
Vietnam his duties included small unit actions, convoy 
security, and acting as a sharpshooter.  He stated that the 
traumatic events occurred from August 1965 to January 1967.  
He stated that he had been in an ammunition convoy that came 
under enemy fire near a Catholic school.  He again reported 
that he was injured when a truck he was riding on was damaged 
by a command-detonated mine.

The veteran was hospitalized at the VA medical center (MC) 
from March 1994 to July 1994.  During that hospitalization he 
reported that he served in Vietnam from 1965 to 1967 for 
eighteen months as a rifleman.  He also reported being 
involved in major combat incidents, including ambushes, 
mortar attacks, and his vehicle being destroyed by a mine.  
His stressors consisted of a mine explosion, which required a 
one week hospital stay, and being appalled by his desire to 
shoot suspected Viet Cong children; he did not actually shoot 
any children.  His PTSD symptoms included insomnia, 
nightmares, avoidance, angry outbursts, hypervigilance, 
startle response, survivor's guilt, and irritability.  He was 
discharged to outpatient treatment with diagnoses of PTSD, a 
dysthymic disorder, and alcohol dependence.

The veteran underwent an additional VA psychiatric 
examination in July 1994, at which time he reported that he 
served with the U.S. Marines from 1964 to 1970 and attained 
the rank of sergeant.  He indicated that he was assigned to a 
tank battalion in Vietnam but was "basically doing infantry 
work," and that he was frequently under fire.  He narrated 
one incident in which his unit was under attack, but that due 
to his assignment he was unable to join in the fight.  He had 
frequent anxiety about setting ambushes and being ambushed in 
return.  He stated that he saw many wounded and dead and had 
people die in his arms.  

He also stated that he started experiencing depression and 
difficulty sleeping in 1970, which continued off and on over 
the years.  He reported a significant increase in his 
symptoms in 1979, when he began having hypervigilance, a 
startle response, and nightmares about his Vietnam 
experiences.  He did not otherwise describe the content of 
his nightmares.  He also became irritable, isolated, anxious, 
and tense.  The examination resulted in diagnoses of alcohol 
dependence, currently in remission; cocaine abuse, reported 
to be in remission; PTSD, in partial remission; and a 
personality disorder with passive-aggressive features.  The 
examiner noted that the veteran had reported a period of 
combat exposure with prolonged exposure to danger and 
unpleasant situations.  He subsequently had multiple personal 
and social problems.  The examiner found that it appeared 
likely that his service experiences had "led to a degree of 
post-traumatic stress disorder" that, combined with his 
personality problems, contributed to his poor functioning.

In a June 1995 rating decision the RO again denied 
entitlement to service connection for PTSD on the basis that 
the claimed stressors were not verified.  In his May 1996 
notice of disagreement with that decision the veteran stated 
that he had served in Vietnam in 1965-1966; that he had 
participated in three major operations; and that he had 
served in a combat role, including performing patrols and 
ambushes.  He again reported the incident regarding the truck 
encountering a command-detonated mine.  In the August 1996 
substantive appeal he also stated that he performed outpost 
and listening post duties, and that he was placed in jeopardy 
when performing tank security.  He asserted that his 
personnel file clearly showed that he was not trained in 
administrative duties until after he returned from Vietnam.  
He claimed that the incident with the truck could be verified 
by another servicemember, whose name he provided.  He also 
claimed that it was the accepted practice to not accept a 
Purple Heart award unless the injury caused death, the loss 
of a limb, or was severe enough to be sent home.

The veteran was hospitalized for 16 days in June 1996 with 
diagnoses of alcohol dependence, cocaine dependence, and 
PTSD.  The hospital summary indicates that he was admitted in 
order to undergo alcohol/drug rehabilitation, with a 19-year 
history of drinking and a 25-year history of cocaine use.

The RO received a statement from the veteran's mother in May 
1997.  She stated that her son had struggled with the effects 
of PTSD for years.  

In a May 1997 statement the veteran reported that while in 
Vietnam he was attached to different elements of the First 
Marine Division under temporary orders.  He did not remember 
the specific dates of events or the names of any people 
killed in action, but stated that the news of servicemembers 
having been killed was spread by word of mouth.  He again 
reported having come under fire while in a convoy in the 
Mekong Delta, near a school, and riding in a truck that was 
destroyed by a mine.  He provided the name of another 
servicemember who was also on the truck.  He also stated that 
on one occasion sappers infiltrated the battalion area that 
was located on Hill 63 in Chu Lai.  A number of enemy 
soldiers were killed and their bodies left on the concertina 
wire for a long period of time.  He reported that he 
participated in many patrols, manned outposts and listening 
posts, stood watch at the bunkers, walked tank security, and 
guarded tanks when they sank in rice paddies.  He stated that 
he served in combat on three different campaigns.  He 
indicated that all of these events were stressful for him.  
With the exception of the convoy incident, he did not report 
having encountered the enemy on any occasion.

The veteran was hospitalized for eight days in October 1997 
with diagnoses of cocaine dependence, a history of PTSD, and 
a history of alcohol dependence.  The hospital summary does 
not provide any information regarding the stressors upon 
which the diagnosis of PTSD was based.

The RO provided the veteran with an additional VA 
psychological evaluation in January 1998.  The psychologist 
noted that the veteran reported multiple symptoms that he 
(the veteran) attributed to PTSD, including nightmares, 
chronic sleep problems, feeling guilty about his actions in 
combat, being hypervigilant, having a startle response, being 
isolated, and feeling irritable towards VA for not granting 
him compensation.  He did not report experiencing any 
flashbacks or avoidance of stimuli associated with Vietnam.  
The nightmares had two themes: being in combat when his 
weapon would not work, or he didn't have a weapon, or he had 
to be quiet because the enemy was near; and having objects 
pierce his eyes and stomach.

Psychological testing revealed the profile of an individual 
who was portraying himself as depressed, angry, resentful, 
and openly hostile, which the psychologist found to be 
inconsistent with his clinical presentation.  The 
psychologist also found that the results of the psychological 
testing were only marginally valid due to the veteran's 
inconsistent responses.  The veteran reported symptoms of 
persistent arousal, re-experiencing of traumatic stimuli, and 
avoidance of traumatic memories or stimuli.  The psychologist 
provided diagnoses of PTSD; dysthymia (provisional); chronic 
alcohol dependence, in remission; periodic cocaine abuse; and 
a personality disorder not otherwise specified.

The RO also provided the veteran a VA psychiatric examination 
in January 1998.  During that examination he reported that on 
arriving in Vietnam, he initially worked as a clerk but was 
later assigned to temporary duty in security, at which time 
he was in actual combat.  He reiterated the event in which 
the truck was blown up.  He denied having been hospitalized 
for the resulting injuries.  He also reported an incident in 
which he fell into a "punji pit," injuring his right foot.

He mentioned having a startle response, being hypervigilant 
and isolated, and experiencing flashbacks three times a 
month.  He also reported having nightmares three or four 
times a week in which he was surrounded by dead bodies.  He 
stated that he used cocaine in order to make the nightmares 
go away.  As a result of the examination the examiner 
provided diagnoses of PTSD, dysthymia with a superimposed 
major depressive disorder, alcohol dependence, and cocaine 
abuse.  The examiner also referenced the psychological 
testing performed in January 1998 that resulted in a 
diagnosis of a personality disorder, not otherwise specified.  
The examiner found that the veteran's symptoms met the 
criteria for a diagnosis of PTSD, but did not further analyze 
the relevant criteria.  He did not refer to any specific in-
service stressors as being the cause of the PTSD.  

Based on the evidence shown above, in an October 1998 
decision the Board determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for PTSD.  The Board found that the evidence 
submitted subsequent to the September 1992 denial of service 
connection did not bear directly and substantially on the 
relevant issue, and denied reopening of the claim.

The evidence that has been received since the October 1998 
decision includes a March 1999 statement from the widow of an 
individual with whom the veteran allegedly served in Vietnam.  
She stated that her deceased husband had served in the United 
States Marine Corps from July 1964 to July 1968, including a 
one year tour in Vietnam.  She also stated that during his 
lifetime her husband related to her an incident in which he 
and the veteran were riding in the back of a military truck 
when the truck hit a land mine.  Her husband and the veteran 
were thrown from the truck, which apparently saved their 
lives, while other lives were lost.  She did not report the 
date on which the incident occurred.

Analysis

When a claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered unless new and material evidence 
is submitted.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

In accordance with the law in effect when the veteran's most 
recent claim was initiated in March 1999, service connection 
for PTSD required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran served in combat will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the in-service stressor.  38 C.F.R. 
§ 3.304(f) (1998).  If the veteran did not serve in combat, 
the record must contain corroborative evidence that the in-
service stressor occurred.  Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).

The Board has reviewed the evidence submitted following the 
October 1998 decision, in the context of all the evidence of 
record, and finds that new and material evidence has been 
submitted.  The veteran's entitlement to service connection 
for PTSD is dependent upon corroboration of his claimed in-
service stressors, and medical evidence of a causative 
relationship between the verified stressor and his current 
PTSD symptoms.  Corroborative evidence may consist of service 
department records or statements from individuals who have 
knowledge of the claimed events.  Gaines v. West, 11 Vet. 
App. 353 (1998).  

The March 1999 lay statement from the widow of an individual 
with whom the veteran served in Vietnam is not cumulative or 
redundant of the evidence of record in October 1998 because, 
prior to the Board's decision, the veteran's allegations 
regarding the in-service incident had not been corroborated 
by any source.  Although the veteran's statements may be 
cumulative, the relevant issue is whether his assertions are 
supported by any third-party evidence.  The lay statement 
also bears directly and substantially on the relevant issue 
because it constitutes the required corroborating evidence.  
See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  For these 
reasons the Board finds that evidence that is both new and 
material has been submitted, and the claim of entitlement to 
service connection for PTSD is reopened.  The Board further 
finds that additional development is required prior to 
considering the substantive merits of the claim, and that 
remand of the case is required.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, or adjudicated the 
substantive merits of the claim for service connection, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Board notes that beginning with the initial diagnosis of 
PTSD in February 1991, that diagnosis has been based on the 
veteran's report of having participated in intense combat as 
an infantryman or rifleman, having often been exposed to 
enemy fire, and having seen numerous dead and wounded 
soldiers.  Although the regulations do not define "combat," 
the VA General Counsel has held that application of the term 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military 
foe, hostile unit, or instrumentality.  VAOPGCPREC 12-99.  

The veteran's service personnel records show that, with the 
exception of one week in March 1966, his military 
occupational specialty was in administration, the civilian 
equivalent of which is office manager.  During that one week 
in March 1966 his occupational specialty was changed to mess 
man.  The personnel records do not show that he was ever 
assigned an occupational specialty of infantryman, as he has 
claimed, and the only specialty training that he received was 
in personnel administration.  

While in Vietnam he was assigned to the Headquarters Company, 
1st Tank Battalion, 1st Marine Division.  In the section 
titled "Combat History, Expeditions," the records indicate 
that he participated in operations against insurgent Viet 
Cong forces from March to September 1966; Operation Iowa in 
Chu Lai on April 8-9, 1966; Operation Colorado in Tam Ky from 
August 7-20, 1966; and Operation Montgomery in Chu Lai on May 
5-10, 1966.  In that his military occupational specialty 
during all of these campaigns was in administration, and not 
one in which his primary duties involved contact with the 
enemy, the Board finds that the service records do not 
constitute evidence that the veteran served in a combat role, 
as opposed to a combat-support role, during the campaigns.  
In addition, service department records do not show that he 
received any citations or awards indicative of combat 
service.

The veteran has made a number of inconsistent and unverified 
allegations regarding his service in Vietnam.  He reported 
having served in the Marine Corps from 1964 to 1970, and his 
statements regarding the length of time in which he served in 
Vietnam varied from 18 months to two years.  His service 
records show that he was on active duty from 1964 to 1968, 
and that he served in Vietnam for six months, from March to 
September 1966. 

On one occasion the veteran asserted that he had seen 
numerous dead and wounded soldiers, and that men had died in 
his arms.  He later stated that although his division and 
battalion had incurred heavy losses in Vietnam, he had heard 
about this only by word of mouth.  He has never indicated 
that the specific unit to which he was assigned, or other 
servicemembers with whom he was associated, had been killed, 
wounded, or actively engaged in conflict with the enemy.

He initially stated that he had been hospitalized for 14 days 
for the treatment of combat wounds and later stated that he 
had been hospitalized for one week.  He subsequently reported 
that he had not received any medical treatment for his 
claimed combat injuries, and his service medical records do 
not document any treatment for combat-related injuries.

He also reported having served as a sharpshooter and sniper 
in Vietnam.  His service records indicate that, although he 
received an Expert Rifle Badge, he was not trained in nor was 
he assigned to an occupational specialty, such as 
infantryman, in which he would likely have been utilized as a 
sniper.  In addition, while in Vietnam he was assigned to a 
tank battalion, not an infantry unit.

His assertion that he was not trained in administrative 
duties until after he returned from Vietnam is not supported 
by his personnel file, which shows that he completed training 
in personnel administration in 1966.

The veteran submitted a discharge certificate indicating that 
he had been awarded the Silver Star Medal, the Bronze Star 
Medal with "Combat-V" device, and the Purple Heart Medal 
with gold star.  The service department verified that no such 
commendations had been awarded.  Because the veteran has made 
numerous conflicting statements regarding his experiences in 
Vietnam and submitted an altered discharge certificate in 
support of his contention that he had combat service, the 
Board finds that his statements regarding participation in 
combat are not credible.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  

The veteran also claimed to have participated in many 
patrols, manned outposts and listening posts, stood watch at 
the bunkers, maintained tank security, and guarded tanks when 
they sank in rice paddies.  He did not indicate, however, 
that during any of these assignments he actually encountered 
the enemy.  He reported having been in an ammunition convoy 
that came under enemy fire near a Catholic school, but he has 
not provided any specific information that would allow 
corroboration of that event.  The Board finds, therefore, 
that his statements are not probative of having participated 
in events constituting an actual fight or encounter with a 
military foe, hostile unit, or instrumentality.  VAOPGCPREC 
12-99.  In the absence of probative evidence showing that the 
veteran served in combat while on active duty, rather than 
fulfilling a combat-support role, the Board finds that the 
veteran did not serve in combat while in service.  Gaines, 11 
Vet. App. at 353 (the determination as to combat status is to 
be made based on the evidence of record; 38 U.S.C.A. 
§ 1154(b) does not require that the veteran's assertion of 
combat be accepted).

The Board also notes that subsequent to initiation of the 
veteran's most recent claim, the regulation pertaining to 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
revised.  In accordance with the holding of the Court in 
Karnas, 1 Vet. App. at 308, if a regulation changes after the 
claim has been filed but prior to the conclusion of the 
appellate process, the provision that is more favorable to 
the veteran applies.  

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated, service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  The regulation made no 
reference to any criteria, in terms of the sufficiency of the 
symptomatology or stressor, to be applied in determining if 
the veteran has PTSD.  38 C.F.R. § 3.304(f) (1998).

The Court has held that the diagnostic criteria for PTSD 
cannot be read in a manner that imposes requirements over and 
above those included in 38 C.F.R. § 3.304(f).  Therefore, a 
"clear diagnosis" of PTSD by a mental health professional 
must be presumed to concur with the applicable diagnostic 
criteria for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  If the Board finds that the 
diagnosis does not comply with the applicable diagnostic 
criteria pertaining to the adequacy of the symptomatology or 
the severity of the stressor, remand of the case for 
clarification of the diagnosis or additional examination is 
required.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  The change in the regulation was effective 
March 7, 1997, the date of the Court's decision in Cohen.  

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2000).  

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).

The Board notes that the evidence does not show that the 
veteran portrayed any of the symptoms of PTSD until after his 
claim was initially denied.  He was apparently evaluated for 
PTSD in the 1970s but was not found to have the disorder 
because he did not find his Vietnam experiences to have been 
disturbing.  Documents in the claims file indicate that 
although he suffered emotional problems and multiple drug 
abuse since approximately 1970, he later "read some 
literature on PTSD" and attributed his various mental 
problems to that diagnosis.

During the June 1991 examination the veteran did not 
demonstrate any anxiety, depression, or emotional stress when 
questioned regarding his Vietnam experiences.  Although he 
had dreams about the war, there is no indication that the 
dreams were disturbing.  The examiner provided a diagnosis of 
PTSD, but also found that the psychological testing was not 
particularly characteristic of PTSD.  The examiner stated 
that the veteran "did suffer some emotional reaction, 
secondary to the stress of having been shot at and having 
been wounded in Vietnam."  The examiner in July 1994 based 
the diagnosis of PTSD, which he found to be in partial 
remission at that time, on the veteran's report of combat 
exposure.  In light of the Board's finding that the veteran 
did not serve in combat in Vietnam, these diagnoses are not 
probative of the veteran having PTSD.  Samuels v. West, 11 
Vet. App. 433 (1998).

The only event that the veteran claimed to have experienced 
in Vietnam that is supported by any corroborative evidence is 
the incident in which he was riding in a truck that hit a 
land mine.  Cohen, 10 Vet. App. at 128 (lay evidence 
corroborating the occurrence of an in-service stressor may be 
sufficient).  In order to determine whether the lay statement 
is credible, however, additional development is required.  If 
that development results in the RO obtaining credible 
supporting evidence that the veteran was riding in a truck 
that hit a land mine, the RO should obtain a medical opinion 
on whether that event is a sufficient stressor to support a 
diagnosis of PTSD.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
the multiple VBA Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  
Specifically, the RO should obtain the 
veteran's VA treatment records.

3.  After obtaining any relevant 
information from the veteran or the widow 
of the individual with whom the veteran 
purportedly served, the RO should obtain 
that individual's service records from the 
NPRC in order to verify the dates and 
locations of any service in Vietnam.  The 
RO should then compare the individual's 
service records with those of the veteran 
in order to determine whether it is at 
least as likely as not that that 
individual was riding in a truck with the 
veteran when the truck hit a land mine.

4.  If the above-requested development 
results in credible supporting evidence 
that the veteran was traveling in a truck 
that hit a land mine, he should be 
notified that a period of VA psychiatric 
hospitalization is being requested in 
order to evaluate the nature and etiology 
of his psychiatric symptoms.  He should 
also be informed that his failure to 
cooperate in the hospitalization may 
result in the denial of his claim of 
entitlement to service connection for 
PTSD, in accordance with 38 C.F.R. 
§ 3.655.

5.  If the above-requested development 
results in credible supporting evidence 
that the veteran was traveling in a truck 
that hit a land mine, the RO should 
provide him a period of VA psychiatric 
hospitalization for the purpose of 
observing and evaluating the nature and 
etiology of his psychiatric 
symptomatology.  If the VAMC determines 
that a period of psychiatric 
hospitalization is not feasible, a 
thorough psychiatric examination by a 
board of two psychiatrists should be 
provided to the veteran.  The claims file 
and a copy of this remand must be provided 
to the medical personnel conducting the 
observation and evaluation, and the 
evaluation must include a review of the 
veteran's psychiatric history contained in 
the claims file.  The evaluation should 
include any diagnostic tests or studies, 
including psychological tests, that are 
deemed necessary for an accurate 
assessment, and the evaluators should 
review the results of any testing prior to 
completion of the report.

The evaluators should provide a complete 
description of the history of the 
psychiatric disorder and describe any 
current symptomatology demonstrated by the 
veteran.  In determining the current 
symptomatology the evaluators should 
distinguish the symptoms reported by the 
veteran from those symptoms that are 
actually observed.  Based on the 
psychiatric symptoms documented in the 
claims file and any currently demonstrated 
symptoms, the evaluators should determine 
whether the veteran's psychiatric symptoms 
meet the criteria for a diagnosis of PTSD 
contained in DSM-IV.  In making that 
determination the evaluators should 
provide an opinion on whether having been 
a passenger in a truck that hit a land 
mine, without any resulting serious 
personal injury is, in the veteran's case, 
sufficient to support the diagnosis of 
PTSD.  The report of the evaluation should 
also include an analysis of the relevant 
diagnostic criteria contained in DSM-IV.  
If the diagnosis of PTSD is dependent upon 
the veteran having participated in combat, 
which is not supported by the record, the 
evaluators should so state.  The 
evaluators should provide the complete 
rationale for their opinions.

6.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the report of the period of 
hospitalization for observance and 
evaluation and resulting opinions are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for 
PTSD.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky, 12 Vet. App. at 369.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

